¶31 (concurring) — I concur with the majority that the plain meaning of RCW 61.24.050 favors William Udall. However, I take issue with the majority’s quoted language from State v. Jacobs, 154 Wn.2d 596, 115 P.3d 281 (2005), which declares plain meaning is to be “ ‘discerned from the ordinary meaning of the language at issue, as well as from the context of the statute in which that provision is found, related provisions, and the statutory scheme as a whole.’ ” Majority at 909 (emphasis added) (quoting Jacobs, 154 Wn.2d at 600).
Sanders, J.
¶[32 The term “plain meaning” necessarily means we do not look beyond the statutory language itself. “Where statutory language is plain and unambiguous, a court will not construe the statute but will glean the legislative intent from the words of the statute itself.” Burton v. Lehman, 153 Wn.2d 416, 422, 103 P.3d 1230 (2005); see also Sleasman v. City of Lacey, 159 Wn.2d 639, 151 P.3d 990 (2007) (Statutes with plain meanings are not subject to construction.). Where a statutory term is not defined, it is “given its ‘usual and ordinary meaning.’ ” Burton, 153 Wn.2d at 422-23 (quoting State v. Hahn, 83 Wn. App. 825, 832, 924 P.2d 392 (1996)). Courts may not read into a statute a meaning that is not there. Id.
¶33 In short, I see no reason to look beyond the unambiguous language of RCW 61.24.050. Having reviewed the plain meaning of the statute in the present case (under the proper assumption that the legislature “meant what it said,” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 24, 43 P.3d 4 (2002) (Owens, J., dissenting)), I reach the same conclusion as the majority.
Reconsideration denied May 18, 2007.